Citation Nr: 9927355	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-08 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved death pension benefits in the calculated amount of 
$12,707.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel



INTRODUCTION

The veteran had active service from November 1945 to November 
1946.  He died in June 1987.  The appellant is the veteran's 
widow.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a May 1998 decision of 
the Committee on Waivers and Compromises (Committee) that 
denied the appellant's request for waiver of recovery of an 
overpayment in the calculated amount of $12,707.  The amount 
of the overpayment is not in dispute.


REMAND

It is significant to note that the June 1998 Statement of the 
Case (SOC) provided to the appellant does not contain the 
applicable law and regulations, particularly 38 U.S.C.A. 
§ 5302 (West 1991) and 38 C.F.R. § 1.965 (1998), and a 
discussion of how each of the elements of those laws and 
regulations affected the RO's decision.

According to 38 C.F.R. § 19.29, a SOC must be complete enough 
to allow the appellant to present written and/or oral 
arguments before the Board.  It must contain a summary of the 
applicable laws and regulations, with appropriate citations, 
a discussion of how such laws and regulations affect the 
determination, and the determination and reasons for the 
determination of the agency of original jurisdiction with 
respect to which disagreement has been expressed.  In the 
present case, it is evident that the statement of the case is 
inadequate, as the RO failed to set forth the applicable laws 
and regulations and to discuss how each element in the laws 
and regulations affected its determination.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:

1.  The appellant should be informed that 
she has the opportunity to submit any 
other additional evidence and arguments in 
support of her claim, to include any 
additional information regarding an 
explanation for her failure to report the 
increase in her Social Security benefits 
and earned income.  See Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).).

2.  If any additional evidence is 
forthcoming, the RO should readjudicate 
the appellant claim.  Regardless, she and 
her representative should be furnished a 
Supplemental Statement of the Case (SSOC), 
which provides the law and regulations and 
appropriate citations on which the RO's 
determination is based, to include 38 
U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. 
§§ 1.963, 1.965 (1998).

Thereafter, the case should be returned to the Board for 
appellate consideration.  The Board implies no conclusions, 
either legal or factual, by this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


